It is not known that a case similar in principle to this has ever been discussed and decided. Considering the subject to beres integra, it would seem to us that the legislature designed to be more restrictive than the argument on the part of the plaintiff imports. The language they have used, as to the value of the demand, and in the proviso respecting the recovery of any articles, conveys to us an idea that they intended to embrace all causes, where by contract, or general opinion, the price or value could be ascertained as to property or the value of work, but not to cases of wrong where damages are entirely uncertain. The case in Haywood is decisive, that the nonsuit should be demanded after the jury return their verdict, and before it is recorded. Upon this last ground, we are of opinion that the motion was made too late; and that the rule must be discharged.